DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                           LINEAR HARDEN,
                              Appellant,

                                    v.

                          STATE OF FLORIDA,
                               Appellee.

                             No. 4D13-2074

                             [July 29, 2015]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Michael Usan, Judge; L.T. Case No. 12005415CF10A.

  Carey Haughwout, Public Defender, and Lesley N. Clark, Assistant
Public Defender, West Palm Beach, for appellant.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Luke R.
Napodano, Assistant Attorney General, West Palm Beach, for appellee.

MAY, J.

   The defendant appeals his conviction and sentence for grand theft over
$100,000. He raises a single issue, with multiple subparts, of ineffective
assistance of counsel. “Generally, claims of ineffective assistance of
counsel are not cognizable on direct appeal.” Gould v. State, 137 So. 3d
524, 524 (Fla. 4th DCA 2014). “An exception exists ‘only in the rare case
where both prongs of Strickland—the error and the prejudice—are
manifest in the record.’” Id. (emphasis added) (footnote omitted) (quoting
Boyd v. State, 45 So. 3d 557, 560 (Fla. 4th DCA 2010)). This exception is
rarely applicable because “[s]uch claims ordinarily turn on issues of fact
and both sides are entitled to present relevant evidence to the trial court
to resolve those issues.” Gordon v. State, 469 So. 2d 795, 798 (Fla. 4th
DCA 1985) (Anstead, C.J., concurring specially).

   This case does not fall within the exception. We therefore affirm
without prejudice to the defendant raising his claim in a motion, pursuant
to Florida Rule of Criminal Procedure 3.850.

   Affirmed without prejudice.
KLINGENSMITH, J., and ROBY, WILLIAM L., Associate Judge, concur.

                          *         *        *

   Not final until disposition of timely filed motion for rehearing.




                                   2